Citation Nr: 0117362	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  96-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

2.  Entitlement to a rating greater than 10 percent for 
postoperative residuals of a right knee slocum procedure.

3.  Entitlement to service connection for hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision in, in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claims of entitlement to a rating 
greater than 10 percent for a right knee disability and 
entitlement to service connection for hepatitis and right 
ankle disability.  A Travel Board hearing on these claims was 
held in December 1999, before the undersigned Board member.  

While the veteran's appeal was pending at the Board, the 
veteran requested that his claims file be transferred to the 
Detroit, Michigan, RO because he had relocated to that city.  
That matter is referred to the RO for appropriate action.

In an April 2000 Board decision, this case was remanded to 
the RO for additional development.  A claim of entitlement to 
service connection for hepatitis, will be addressed in the 
remand which follows this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the claims pertaining to right ankle and right knee 
disabilities has been properly developed.

2.  Service connection for a right ankle disability was 
denied by the RO in an April 1980 decision; the veteran did 
not perfect an appeal of that decision. 

3.  Evidence added to the record since the April 1980 rating 
decision, including testimony and statements of the veteran 
and medical evidence confirming a current disability, is not 
new, but is cumulative of evidence already considered, and is 
not so significant that it must be considered to fairly 
decide the merits of the claim.

4.  Postoperative residuals of a right knee slocum procedure 
include pain on motion and use, stiffness, range of motion 
limited to zero to 90 degrees due to pain, the inability to 
squat, slight crepitation, and slight effusion; no 
instability or subluxation is shown.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the RO's final April 1980 
decision is not new and material, and the claim of 
entitlement to service connection for a right ankle 
disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

2.  A rating in excess of 10 percent for postoperative 
residuals of a right knee slocum procedure is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claims, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the Act 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained or requested by the RO.  
Additionally, he has been provided with a recent VA medical 
examination addressing his right knee disability, and notice 
of the information needed to substantiate his claims has been 
provided in letters to the veteran as well as Statements of 
the Case.  Accordingly, a remand to the RO for compliance 
with the new duty to assist requirements is not necessary; 
the veteran is not prejudiced by the Board's decision not to 
do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and material evidence to reopen a claim of entitlement to 
service connection for a right ankle disability.

The veteran was originally denied entitlement to service 
connection for a right ankle disability in an April 1980 
rating decision and proper notice of this denial was provided 
to the veteran.  This decision stands as the last final 
decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The evidence considered by the RO at the time of the April 
1980 denial of the veteran's claim consisted of statements by 
the veteran averring that he injured or fractured his right 
ankle in service and that he has had pain since this time; 
service medical records which are silent as to treatment for 
any right ankle complaints; a statement by a private 
physician dated in January 1971 which fails to note treatment 
for a right ankle disability; the reports of December 1970 
and April 1977 VA examinations which also fail to include 
right ankle complaints; a March 1980 statement by a Dr. 
Zemlyn noting no gross evidence of a right ankle abnormality 
and normal x-ray findings of the right ankle; and a January 
1977 VA examination in which the veteran stated that he had 
ankle pain due to a fracture in 1973.  The January 1977 
examination noted a diagnosis of "history of fractured right 
ankle with mild limitation of motion and slight atrophy and 
weakness, right calf."

Subsequent to April 1980, the additional evidence added to 
the claims file includes a September 1992 VA joints 
examination report noting complaints of pain in the right 
ankle due to a fracture in service, and x-ray evidence of 
residuals of an old fracture; reports of multiple VA 
hospitalizations for psychiatric complaints and substance 
abuse from 1994 to 1999; VA outpatient treatment records from 
1994 to the present showing treatment for psychiatric 
problems and substance abuse as well as sporadic treatment 
for right ankle pain; and several VA examination reports of 
the right knee noting complaints of ankle pain, including a 
February 1997 examination which notes traumatic arthritis of 
the right ankle.  Additionally, in December 1999 the veteran 
appeared at a hearing before a member of the Board and 
testified that he injured his right ankle in service at the 
same time he injured his right knee and has had pain since 
service.

Reviewing the record, the Board finds that the evidence 
submitted subsequent to the RO's April 1980 decision is not 
new, but rather is cumulative of evidence previously 
considered.  Specifically, the evidence received since April 
1980 merely confirms the presence of a current disability of 
the right ankle, which was established prior to April 1980 by 
the January 1977 VA examination report.  Additionally, the 
veteran's testimony at the December 1999 hearing only 
corroborates his statements of record prior to April 1980 
that he injured his ankle in service and has had problems 
since that time.  With regard to the other medical evidence, 
it is not material since it does not address the veteran's 
right ankle disability at all.  Accordingly, new and material 
evidence has not been submitted, and the claim of entitlement 
to service connection for a right ankle disability may not be 
reopened.

A rating in excess of 10 percent for postoperative residuals 
of a right knee slocum procedure.

The RO granted service connection for postoperative residuals 
of a right knee slocum procedure in a February 1971 decision, 
and assigned a 10 percent rating.  In rating decisions dated 
in May 1977, April 1980, October 1992, and November 1995, the 
RO confirmed the 10 percent rating, denying claims for an 
increased rating.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. § 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (Schedule), the RO ascertained the severity of the 
veteran's post operative residuals of a right knee slocum 
procedure by application of the criteria set forth in 
Diagnostic Code 5257.  Under this provision, the degree of 
recurrent subluxation or lateral instability of the knee is 
evaluated as slight, moderate or severe, with a slight 
impairment assigned a 10 percent evaluation, a moderate 
impairment assigned a 20 percent evaluation, and a severe 
impairment assigned a 30 percent evaluation.  

Additional provisions for evaluating knee disorders which are 
potentially applicable to the veteran's disability include 
Diagnostic Codes 5260 and 5261, which govern limitation of 
motion of the knee and leg.  Pursuant to 5260, limitation of 
flexion to 60 degrees is noncompensable; limitation of 
flexion to 45 degrees is 10 percent disabling; limitation of 
flexion to 30 degrees is 20 percent disabling; and limitation 
of flexion to 15 degrees is 30 percent disabling.  Under Code 
5261, limitation of extension to 5 degrees is noncompensable; 
limitation of extension to 10 degrees is 10 percent 
disabling; limitation of extension to 15 degrees is 20 
percent disabling; limitation of extension to 20 degrees is 
30 percent disabling; limitation of extension to 30 degrees 
is 40 percent disabling; and limitation of extension to 45 
degrees is 50 percent disabling.  

With regard to the veteran's service-connected right knee 
disability, the Board further notes that when there is 
clinical evidence of arthritis and the knee disability is 
evaluated pursuant to Diagnostic Code 5257, or another 
diagnostic code which does not involve consideration of 
limitation of motion, claimants are entitled to a separate 
rating for functional loss or limitation of motion due to 
pain.  See VA O.G.C. Prec. 9-98 (August 14, 1998); VA O.G.C. 
Prec. 23-97 (July 1, 1997).  Pursuant to Diagnostic Code 
5003, governing degenerative arthritis, where there is x-ray 
evidence of degenerative arthritis of a major joint and 
compensation is not available under the applicable limitation 
of motion diagnostic codes, a 10 percent rating can be 
assigned for limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  As noted previously, functional impairment 
due to painful motion is one of the criteria for compensation 
for musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.

Turning to the relevant medical evidence of record, an 
October 1995 VA examination report of the right knee notes 
that the veteran could not perform a heel/toe walk due to 
pain, that his range of motion was zero to 114 degrees due to 
pain, and that he had pain on palpation to the medial side of 
his right knee.  His ligaments were intact and nontender to 
stress; there was no swelling, redness, or effusion of the 
right knee, and slight, very minimal atrophy of the right 
thigh.  X-rays showed that the joint space was well 
preserved, with no interarticular loose bodies or osseous 
lesions.  The examiner concluded that the knee joint was 
pretty normal for a man of the veteran's age, and noted no 
pathology in the joint.  In the report of a general medical 
examination dated in February 1997, it was noted that the 
veteran could not walk due to pain in his right knee and 
ankle, and had to use a cane.  The examiner also noted no 
motor or sensory deficit, and normal deep tendon reflexes.  
The diagnosis was mild degenerative joint disease in the 
right knee.

In August 2000 the veteran underwent another VA examination 
of his right knee.  He reported increased pain on use, 
including after one block of walking or standing for fifteen 
minutes.  He indicated that he could not lift, kneel, or 
squat due to pain in his knee, and that it would get stiff 
after prolonged sitting or non-use.  He denied any swelling 
or locking, and noted that he had to use a cane to ambulate.  
Objective examination revealed tenderness on the medial and 
lateral borders of the right knee inferiorly, with slight 
crepitation and slight effusion.  The range of motion in the 
knee was zero to 90 degrees, with pain from 20 to 90 degrees.  
The examiner observed no weakness, no easy fatigability, no 
muscle spasm, no lateral instability, no deformity, no 
ankylosis, no subluxation, no dislocation, no locking, no 
loose motion, and no incoordination.  On neurological 
testing, strength was 5/5; the knee was intact to sensation 
with the exception of an area around the scar.  The examiner 
was unable to elicit deep tendon reflexes.  X-rays showed a 
slight prominence of tibial elements indicative of early 
degenerative joint disease.

Considering the medical evidence of the severity of the 
veteran's right knee disability in light of the rating 
criteria, the Board finds that impairment shown more nearly 
approximates a 10 percent evaluation.  Although the RO rated 
the disability under Code 5257, the medical evidence of 
record contains no basis for a compensable rating under this 
provision.  There was no right knee instability or 
subluxation on any medical examination of record.  Moreover, 
the limitation of motion shown does not satisfy the criteria 
for a compensable rating under Codes 5260 or 5261 which 
require extension limited to 15 degrees or flexion limited to 
30 degrees for a rating greater than 10 percent, neither of 
which are indicated in the medical records.  
However, there is documented arthritis and functional loss 
due to pain on motion and use; and, as stated above, in 
rating knee disabilities, a separate compensable rating may 
be assigned for these symptoms.  Accordingly, the Board finds 
that the veteran's current 10 percent rating properly 
compensates him for his documented functional loss of the 
right knee due to painful motion and prolonged use, and that 
a rating greater than 10 percent is not warranted.  

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC. 6-96 (1996).  


ORDER

The appeal to reopen a claim of service connection for a 
right ankle disability is denied.
A rating in excess of 10 percent for postoperative residuals 
of a right knee slocum procedure is denied.


REMAND

As noted previously, while the veteran's claim was pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to assist 
and amplified the duty to assist itself.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Based on the new statutory changes, and review of 
the record, it is the opinion of the Board that additional 
development of the evidence is needed prior to further 
consideration of the veteran's claim of entitlement to 
service connection for hepatitis.  

Specifically, the Board notes that the veteran testified that 
he had right knee surgery at San Diego Navy Hospital in July 
1970.  Service medical records associated with the claims 
folder document that he had surgery on his knee, but do not 
include the surgical notes or a report of the operation, and 
do not indicate whether the veteran received a transfusion 
during this operation.  Although he has not contended that he 
contracted hepatitis as a result of a transfusion in service, 
proper development of his claim under the VCAA would include 
an attempt to obtain his treatment records from the San Diego 
Navy Hospital to determine if he had a transfusion at the 
time of surgery.  

Under the circumstances present, the case is simply not ready 
for appellate review.  To ensure due process, and that the VA 
has met its duty to assist the veteran in developing the 
facts pertinent to his appeal, the case is REMANDED to the RO 
for the following:
1.  The RO should obtain from the Navy 
Hospital in San Diego, California, and 
any other branch of the United States 
Department of the Navy where the 
veteran's surgical records may be located 
all treatment records pertaining to his 
right knee surgery in July 1970.

2.  If and only if, these records are 
received and show that the veteran 
received a transfusion during this 
surgery, the RO should schedule the 
veteran for an examination of his 
hepatitis.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should be 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's hepatitis was 
contracted during his transfusion in 
service.  Any necessary tests or studies 
should be conducted, and the examiner 
should explain all findings and 
conclusions completely and thoroughly in 
the examination report.  See generally 
VBA Fast Letter 98-110 (November 30, 
1998). 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  If the remaining benefit sought on 
appeal continues to be denied, the 
appellant and his representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



